Per Curiam,
Plaintiff claimed compensation for the death of her husband, Stephen Onofrey, who worked as a miner in the colliery of defendant. The only evidence to show that the injury, which is alleged to have caused the death, occurred during the course of Onofrey’s employment, or on the premises of defendant, was testimony by claimant to the effect that on a certain night her husband left his house at nine o’clock and returned between eleven and twelve o’clock, when "he said he fell in the mines and complained of his head.” On this meagre bit of proof the *175compensation authorities very properly declined to find the required basic fact that Onofrey died from an injury received in the course of his employment, and the court below correctly approved their decision.
We see no error; the judgment is affirmed.